OMB APPROVAL OMB Number: 3235-0416 Expires: December 31, 2007 Estimated average burden hours per response: 174.00 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-26119 CHINA WORLD TRADE CORPORATION (Exact name of small business issuer as specified in its charter) Nevada 87-0629754 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 3rd Floor, GoldlionDigitalNetworkCenter 138 Tiyu Road East, Tianhe Guangzhou, PRC (Address of principal executive offices) (011-8620)2886 - 0608 (Issuer's telephone number) (Former name, address and fiscal year, if changed since last report) APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section l2, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As atJune 30, 2007, there were49,565,923 shares of Common Stock, $.001 par value, outstanding. Transitional Small Business Disclosure Format (Check one): Yes [ ] No [X] INDEX TO FORM 10-QSB Page No. PART I Item 1. Financial Statements 3 Unaudited Condensed Consolidated Balance Sheet 4 - As of June 30, 2007 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income 5 - Three-Month and Six-Month Periods EndedJune 30, 2007 and 2006 Unaudited Condensed Consolidated Statements of Cash Flows 6 - Six-Month Period EndedJune 30, 2007 and 2006 Notes to Unaudited Condensed Consolidated Financial Statements 7-18 Item 2. Management’s Discussion and Analysis of Financial Condition And Results of Operations 19 Item 3. Controls and Procedures 28 PART II Item 1. Legal Proceedings 30 Item 2. Changes in Securities 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Submission of Matters to a Vote of Security Holders 30 Item 5. Other Information 30 Item 6. Exhibits 30 2 Table of Contents PART I FINANCIAL INFORMATION Item 1. Financial Statements. Unaudited financial statements of China World Trade Corporation for the six months ended June 30, 2007 and 2006. China World Trade Corporation - Condensed Consolidated Balance Sheet as of June 30, 2007 - Condensed Consolidated Statements of Operations for the three-month and six-month periods ended June 30, 2007 and 2006 - Condensed Consolidated Statements of Cash Flows for the six-month period ended June 30, 2007 and 2006. - Notes to Financial Statements 3 Table of Contents China World Trade Corporation Unaudited Condensed Consolidated Balance Sheet As of June 30, 2007 ` Unaudited US$ ASSETS Note Current assets: Cash and cash equivalents $ 57,361 Accounts receivable, net 1,304 Prepayments 17,578 Other current assets 34,768 Note receivable – sale of affiliate 12 1,900,000 Rental and other deposits 261,826 Due from affiliate company 3 (a) 52,298 Total Current Assets 2,325,135 Property, plant and equipment, net 50,185 Marketable securities – Available-for-sale 5 5,280,000 Investment in affiliate companies 11 6,276,316 　 Total Assets $ 13,931,636 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 10,241 Accrued expenses 446,378 Due to a shareholder 3 (c) 1,471,950 Due to related companies 3 (b) 60,717 Deferred income 4,929 Other current liabilities 142,112 - Total Current Liabilities 2,136,327 Total Liabilities 2,136,327 Commitments and contingencies (Note 15) STOCKHOLDERS’ EQUITY Preferred stock, par value of US$0.001 each; 10,000,000 shares authorized, none issued or outstanding Common stock, par value of US$0.001 each; 50,000,000 shares authorized, 49,565,923 shares issued and outstanding as of June 30, 2007 49,566 Additional paid-in capital 41,010,482 Deferred stock-based compensation (1,078,244 ) Accumulated other comprehensive income - foreign currency translation adjustment 13 (b) 74,142 - unrealized gain on marketable securities -available-for-sale 13 (a) 1,280,000 Accumulated deficit (29,540,637 ) 　 Total Stockholders’ Equity 11,795,309 Total Liabilities and Stockholders’ Equity $ 13,931,636 See accompanying notes to the condensed consolidated financial statements. 4 Table of Contents China World Trade Corporation Condensed Consolidated Statements of Operations and Comprehensive Income Six-month and Three periods ended June 30, 2007 and 2006 Three-month Periods Ended Six-month Periods Ended June 30, June 30, Restated Restated 2007 2006 2007 2006 US$ US$ US$ US$ (Unaudited) (Unaudited) (Unaudited) (Unaudited) Operating revenues Club and business centre 155,233 174,481 306,475 327,096 155,233 174,481 306,475 327,096 Operating costs and expenses Club and business centre 9,717 9,033 18,041 16,739 9,717 9,033 18,041 16,739 Other expenses Bad debts expense (recovered) 17,401 - 5,133 - Impairment, depreciation and amortization 5,676 5,993 11,352 12,648 Stock-based consultancy expenses 413,385 744,592 1,042,810 744,592 Selling, general and administrative expenses 447,938 647,541 966,492 1,415,578 884,400 1,398,126 2,025,787 2,172,818 Loss from continuing operations (738,884 ) (1,232,678 ) (1,737,353 ) (1,862,461 ) Non-operating income (expense) Other income 6,304 362 6,496 25,061 Interest income 199 208 539 380 Equity in earnings of affiliates (20,613 ) - (79,646 ) - Gain on disposal of a subsidiary 12,272 - 12,272 - Loss on disposal of an affiliate (541,133 ) - (541,133 ) - 　 　 　 　 Profit (Loss) from continuing operations before extraordinary item, income taxes and minority interest (1,281,855 ) (1,232,108 ) (2,338,825 ) (1,837,020 ) Provision for income taxes Profit (Loss) from continuing operations before before extraordinary item and minority interest (1,281,855 ) (1,232,108 ) (2,338,825 ) (1,837,020 ) Minority interest Net profit (loss) from continuing operations before extraordinary item (1,281,855 ) (1,232,108 ) (2,338,825 ) (1,837,020 ) Discontinued operations: Income (loss) from discontinued operations (16,720 ) (250,150 ) (36,801 ) (45,026 ) Net income (loss) before extraordinary item (1,298,575 ) (1,482,258 ) (2,375,626 ) (1,882,046 ) Extraordinary item Negative goodwill recognized as income 1,000,000 - 1,000,000 - Net income (loss) (298,575 ) (1,482,258 ) (1,375,626 ) (1,882,046 ) Other comprehensive income Unrealized gains on available-for-sale securities Unrealized holding gain arising for the period 1,280,000 (253,125 ) 1,280,000 (1,108,375 ) Less: Reclassification adjustment for gains or losses included in net profit (loss) - - - (46,000 ) Foreign currency translation adjustment arising during the period 6,447 - 14,679 　 Comprehensive income (loss) 987,872 (1,735,383 ) (80,947 ) (3,036,421 ) Profit (Loss) from continuing operations per share of common stock-Basic and diluted -0.03 -0.04 -0.05 -0.05 Profit (Loss) from discontinued operations per share of common stock-Basic and diluted 0.00 0.01 0.00 -0.01 Profit (Loss) from extraordinary income per share of common stock-Basic and diluted 0.02 0.00 0.02 0.00 Weighted average number of shares of common stock outstanding 49,565,923 33,948,132 47,770,895 33,809,299 The accompanying notes are an integral part of the condensed consolidated financial statements. 5 Table of Contents China World Trade Corporation Condensed Consolidated Statements of Cash Flows Six-month periods ended June 30, 2007 and 2006 Six-month period ended June 30, Restated 2007 2006 Unaudited Unaudited US$ US$ Cash flows from continuing operating activities: Net loss (1,375,626 ) (1,882,047 ) Less: net loss from discontinued operations (22,895 ) (45,026 ) Net loss from continuing operations (1,352,731 ) (1,837,021 ) Adjustments to reconcile net loss from continuing operations to net cash used in continuing operating activities: Negative goodwill recognized as income (1,000,000 ) - Stock issued for services 1,042,810 446,845 Loss on disposal of an affiliate 541,133 - Share of losses in affiliate companies 79,646 - Depreciationand amortization 11,352 12,648 Bad debts 5,133 - Impairment loss on current assets - 23,094 (Decrease) increase in deferred income (167 ) (819 ) Changes in working capital: Accounts receivables 172 (3,493 ) Other current assets (6,921 ) (16,602 ) Due from related companies (449 ) (359,266 ) Due from an affiliate company (27,135 ) - Rental and other deposits (7,649 ) (120 ) Prepayments (17,184 ) 214 Account payables (2,170 ) (2,631 ) Accrued expenses (86,817 ) 220,936 Other current liabilities (3,011 ) 23,827 Due to related companies 9,435 141,306 Net cash used in continuing operating activities (814,553 ) (1,351,082 ) Cash flows from continuing operations investing activities: - Proceeds from a subsidiary disposed in preceding year 900,000 - Proceeds from disposal of an affiliate 100,000 - Disposal of a subsidiary 9,558 - Acquisition of property, plant and equipment - (68,640 ) Net cash used in continuing operations investing activities 1,009,558 (68,640 ) Cash flows from continuing operations financing activities: Advance from (repayment to) a shareholder (207,275 ) (25,619 ) Proceeds from new bank loan - - Repayment of amount borrowed - - Net cash provided by continuing operations financing activities (207,275 ) (25,619 ) Net decrease in cash from continuing operation (12,270 ) (1,445,341 ) Discontinued operations Cash provided by (used in) discontinued operating activities (51,557 ) (1,038,193 ) Cash provided by (used in) discontinued operations investing activities (635 ) (561,583 ) Cash provided by (used in) discontinued operations financing activities - 1,804,846 Net cash provided by (used in) discontinued operations (52,192 ) 205,070 Foreign currency translation adjustments 14,679 - Net increase (decrease) in cash and cash equivalents (49,783 ) (1,240,271 ) Cash and cash equivalents at beginning of year 107,144 3,234,864 Cash and cash equivalents at end of year 57,361 1,994,593 Analysis of balances of cash and cash equivalents Cash and bank balances 57,361 1,994,593 Supplemental disclosure information: Interest paid - 130,769 Income tax paid - 73,550 Non-cash operating, investing and financing activities: Common stocks issued for services 1,042,810 446,845 Purchase of a subsidiary by: Set off against disposal consideration in arrear 3,000,000 - Disposal of a subsidiary by: Disposal consideration in arrear 1,900,000 - Available for sale securities received as income - (375,000 ) The accompanying notes are an integral partof the condensed consolidated financial statements. 6 Table of Contents NOTES TO FINANCIAL STATEMENTS 1. BASIS OF PRESENTATION The accompanying unaudited interim condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-QSB and Regulation S-B.As permitted by Form 10-QSB instructions, we have not disclosed the detailed information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.Accordingly, the unaudited interim condensed consolidated financial statements should be read in conjunction with the financial statements for the year ended December 31, 2006, which is included in the Company’s Annual Report on Form 10-KSB filed with the Securities and Exchange Commission on April 16, 2007.In the opinion of management, all adjustments considered necessary for a fair presentation, consisting solely of normal recurring adjustments, have been made.Operating results for the three months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. The Company operates business clubs in the major cities of China in association with the World Trade Center Association in order to position ourselves as the platform to facilitate trade between China and the world market. We currently operate two clubs, one in Guangzhou and the other in Beijing, PRC. The Company has sold its holdings of 40% equity interest in its affiliate, General Business Network (Holdings) Ltd. (“GBN”), on June 29, 2007.The latter acquired a majority stake of Guangdong New Generation Commercial Management Limited ( “New Generation”) in August 2004.New Generation provides business travel services, and acts as a consolidator of airline tickets and hotel accommodations in China. The Company holds a 25% equity interest in its affiliate, CWT International Excursion Investment Limited, which acquired a majority stake of Suzhou Tongli International Excursion Development Limited (“Suzhou Tongli”) in July 2006.Suzhou Tongli is the sole legal tourism operator and planner for Tongli, an ancient town in Jiangsu province of China and home of the Tuisi Garden, a UNESCO World Cultural Heritage site.The revenue of Suzhou Tongli mainly comes from traditional sightseeing entrance ticketing and from a combination of participative tourism programs, leisure tourism, extended vacation tourism, value-added business travel and so on.Suzhou Tongli owns the entrance tickets operation rights for 12 scenic spots in Tongli, which include 3 exclusively operated scenic spots and 9 collaboratively operated scenic spots. Certain of the 2006 figures in the unaudited condensed consolidated statements of operations and comprehensive loss have been restated to conform with the presentation adopted in 2007. New Accounting Pronouncement In September 2006, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No.157 (“SFAS 157”), Fair Value Measurements. SFAS 157 clarifies the principle that fair value should be based on the assumptions market participants would use when pricing an asset or liability and establishes a fair value hierarchy that prioritizes the information used to develop those assumptions. Under the standard, fair value measurements would be separately disclosed by level within the fair value hierarchy. SFAS 157 is effective for financial statements issued for fiscal years beginning after November15, 2007 and interim periods within those fiscal years, with early adoption permitted. The Company does not expect the adoption of SFAS 157 to materially impact its financial position or results of operations. 7 Table of Contents In February 2007, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No.159 (“SFAS 159”), The Fair Value Option for Financial Assets and Financial Liabilities—Including an amendment of FASB Statement No. 115. This Statement permits entities to choose to measure many financial instruments and certain other items at fair value. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. This Statement is expected to expand the use of fair value measurement, which is consistent with the Board’s long-term measurement objectives for accounting for financial instruments. SFAS 157 is effective for financial statements issued for fiscal years beginning after November15, 2007. The Company has not determined the affect of adopting this standard. The Financial Accounting Standards Board, the Emerging Issues Task Force (the “EITF”) and the Securities and Exchange Commission have issued certain other accounting pronouncements and regulations as of June 30, 2007 which will beeffective in future periods. Management of the Company has reviewed these changes and does not believe that any of those pronouncements would have significant effect on the Company’s financial statements, measurements or disclosures had they been in effect during 2007, 2006and 2005, and they do not believe that any of those pronouncements will have a significant impact on the Company’s financial statements at the time they become effective. 2. GOING CONCERN CONSIDERATIONS Though the Company has a positive net working capital of US$188,808 as of June 30, 2007, it has a net loss of US$298,575 and US$1,482,258 for the three-month periods ended June 30, 2007 and 2006 respectively. Continuation of the Company as a going concern is dependent upon obtaining additional working capital through additional equity funding and attaining profitable operations in the future. Management has developed a strategy, which they believe can be accomplished and will enable the Company to operate in the future. The inability of the Company to secure additional funding and attain profitable operations in the near term could adversely impact the Company's business, financial position and prospects. 3.AMOUNT DUE FROM/TO RELATED PARTIES (a)Due from affiliate company As of June 30, 2007 US$ CWT International Excursion Investment Ltd. 52,298 Classified as current assets 52,298 The amounts due from affiliate company as of June 30, 2007 represented unsecured advances which are interest-free and repayable on demand. (b) Due to related companies As of June 30, 2007 US$ Beijing Wanlong Economic Consultancy Corporation Ltd. 49,242 Guangzhou City International Exhibition Co. 9,848 Guangzhou Goldlion City Properties Co., Ltd. 1,627 Classified as current Liabilities 60,717 The amounts due to related companies as of June 30, 2007 represented unsecured advances which were interest-free and repayable on demand. 8 Table of Contents (c) Due to a shareholder As of June 30, 2007 US$ Mr. William Tsang 1,471,950 The amount due to a shareholder represents unsecured advances which are interest-free and repayable on demand. 4.RELATED PARTY TRANSACTIONS (a)Names and relationship of related parties Existing relationships with the Company Beijing Wanlong Economic Consultancy Corporation Ltd. PRC partner of a subsidiary Bernard Chan An ex-officer and an ex-shareholder of the Company Chan Chi Ming A director, officer and ex-shareholder of the Company Chen De Xiong A shareholder and director of a former subsidiary Chen Zeliang A director and ex-shareholder of the Company CWT International Excursion Investment Limited An affiliate company of the Company Glory River Corporation A company which an officer of the Company is a director Guangzhou City International Exhibition Co. PRC partner of a subsidiary Guangzhou Cyber Strategy Limited A company in which a director of the Company has beneficial interest Guangzhou Goldlion City Properties Co., Ltd. A company controlled by close family members of a director Guangzhou Goldlion Environmental Technology Co., Ltd. A company controlled by close family members of a director Guangzhou Sanranxin Travel Ltd A company in which a director of the Company has beneficial interest HK (Xian) Trade Association Ltd. A non-profit making organization in which a director of the Company is a director Ho Chi Kin A former independent director of the Company Huang Ze Hua A shareholder and director of a former subsidiary John Hui A director, shareholder and ex-officer of the Company Luo Chao Ming A director and shareholder of the Company Renard Investments Limited A company controlled by close family members of a director Suo Hong Xia A shareholder and director of a former subsidiary William Tsang A director, shareholder and officer of the Company 9 Table of Contents (b)Summary of related party transactions Three-month Periods Ended Six-month Periods Ended June 30, June 30, 2007 Restated 2006 2007 Restated 2006 US$ US$ US$ US$ (Unaudited) (Unaudited) (Unaudited) (Unaudited) Consultancy fee expenses to Beijing Wanlong Economic Consultancy Corporation Ltd. 4,885 4,631 9,687 9,262 Bernard Chan - - - 12,821 Chen Dexiong - 1,482 - 2,964 Guangzhou City International Exhibition Co. 4,885 4,631 9,687 9,262 Glory River Corporation 17,308 17,308 34,616 30,769 Huang Zehua - 926 1,852 1,852 Suo Hongxia - 463 926 926 Director salary to Ho Chi Kin - - - 1,000 William Tsang 37,500 37,500 75,000 75,000 Chan Chi Ming 7,085 19,266 26,419 38,531 John Hui - Luo Chao Ming 768 4,869 1,921 9,738 Chen Zeliang 2,561 3,705 6,403 7,410 Rent and related expenses to Renard Investments Limited 10,365 - 20,730 - Guangzhou Goldlion City Properties Co., Ltd. 58,526 55,371 116,060 109,121 Guangzhou Goldlion Environmental Technology Co., Ltd. 48,319 43,206 95,818 86,413 Personal guarantee granted from Mr. William Tsang 19,231 19,231 19,231 19,231 Traveling expenses to Guangzhou Sanranxin Travel Ltd. 11,520 - 28,867 - Sponsorship donation/ expenses to HK (Xian) Trade Association Ltd. - 38,462 - 38,482 Bad debts expenses written off(recovered) Guangzhou Cyber Strategy Limited 12,717 - 449 - 10 Table of Contents 5.MARKETABLE SECURITIES-AVAILABLE-FOR-SALE Marketable securities available for salerepresent equity securities of which the aggregate cost, gross unrealized gains and losses and fair value are as follows: As of June 30, 2007 Cost Gross unrealized gain Fair value US$ US$ US$ Available-for-sale: Equity securities Non-current assets – Mobile Entertainment, Inc. 4,000,000 1,280,000 5,280,000 Mobile Entertainment, Inc. (formerly named as BIZ Outsourzing, Inc.) is a Nevada corporation whose common stock is listed for quotation in the Pink Sheets market. 6.STOCK-BASED COMPENSATION The Company records compensation expense for stock-based employee compensation plans using the intrinsic value method in which the compensation expense, if any, is measured as the excess of the market price of the stock over the exercise price of the award on the measurement date. On December 31, 2003, the Board of Directors adopted a stock option plan ("The 2003 Plan"). The 2003 Plan allows the Board of Directors to grant stock options to various employees of the Company. 1,000,000 stock options were granted in accordance with the terms of the 2003 Plan on December 31, 2003 to certain officers and directors at an exercise price of US$0.673 per share. On February 20, 2004, the Company cancelled 95,000 options due to resignation and job reposting; accordingly there are no options outstanding at June 30, 2007. Pursuant to a registration statement filed as of June 8, 2006 and December 21, 2006, the 2006 Non-qualified Stock Compensation Plan has become effective. It is intended to advance the best interests of the Company by providing those persons who have a substantial responsibility for its management and growth with additional incentive and by increasing their proprietary interest in the success of the Company, thereby encouraging them to maintain their relationships with the Company. Further, the availability and offering of stock options and common stock under the Plan supports and increases the Company's ability to attract and retain individuals of exceptional talent upon whom, in large measure, the sustained progress, growth and profitability of the Company depends. The total number of shares of the Company available for grants of Stock Options and Common Stock under the Plan shall be 6,500,000, which are not subject to any restriction on transferability and are to be granted to certain employees, officers, directors and consultants. As of June 30, 2007, 6,500,000 shares in total under the 2006 Non-qualified Stock Compensation Plan have been fully issued. The cost of stock based compensation awards issued to non-employees for services are recorded at either the fair value of the services rendered or the instruments issued in exchange for such services, whichever is more readily determinable, using the measurement date guidelines enumerated in Emerging Issues Task Force Issue ("EITF") 96-18, "Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services" ("EITF 96-18"). 11 Table of Contents The following table shows the stock-based compensation recognized during the three months and six months periods ended June 30, 2007 and 2006 Three-month Periods Ended June 30, Six-month Periods Ended June 30, Restated Restated 2007 2006 2007 2006 Number of US$ US$ US$ US$ Stock-based compensation recognized for consultancy services sharesissued (Unaudited) (Unaudited) (Unaudited) (Unaudited) Stock issued in February 2007 Expenses to Canyon Red Group Limited 691,000 31,095 - 62,190 - Expenses to Techpro Services Limited 1,437,000 167,650 - 335,300 - Expenses to Perfect Bright Holdings Limited 712,000 121,040 - 221,907 - Expenses to Grande Angel International Limited 2,860,000 93,600 - 173,160 - 　 5,700,000 Stock issued in August 2006 Expenses to Greentree Financial Group Inc. 800,000 - 297,747 250,253 297,747 6,500,000 Stock issued in April 2006 Expenses to Mr. Andy Lau (1) 117,000 - 63,245 63,245 Expenses to Grace Motion Inc. (1) 280,000 - 383,600 383,600 　 397,000 　 　 　 　 413,385 744,592 1,042,810 744,592 (1)Pursuant to 2003 Non-qualified Stock Compensation Plan in accordance with registration statement filed with the SEC as of October 28, 2003. 7.BUSINESS SEGMENT INFORMATION Three Months Ended June 30, Six Months Ended June 30, 2007 Restated 2006 2007 Restated 2006 US$ US$ US$ US$ (Unaudited) (Unaudited) (Unaudited) (Unaudited) Operating revenues Club and business centre 155,233 174,481 306,475 327,096 Business traveling services - Business value-added services - Rental - 155,233 174,481 306,475 327,096 Profit (Loss) from continuing operations Club and business centre (130,523 ) (87,045 ) (252,202 ) (185,614 ) Business traveling services (152,135 ) - (284,097 ) - Business value-added services - Rental - (282,658 ) (87,045 ) (536,299 ) (185,614 ) Corporate expenses (456,226 ) (1,145,633 ) (1,201,054 ) (1,676,847 ) Consolidated operating loss from continuing operation (738,884 ) (1,232,678 ) (1,737,353 ) (1,862,461 ) Realized gain on marketable securities - available-for-sale - Other income 6,304 362 6,496 25,061 Interest income 199 208 539 380 Interest expense - Equities in earnings of affiliates (20,613 ) - (79,646 ) - Gain on disposal of a subsidiary 12,272 - 12,272 - Loss on disposal of an affiliate (541,133 ) - (541,133 ) - Net loss from continuing operations before extraordinary income, income taxes and minority interest (1,281,855 ) (1,232,107 ) (2,338,825 ) (1,837,020 ) 12 Table of Contents 8.DISPOSAL OF A SUBSIDIARY (a)Summary ofeffectofdisposalofa subsidiary Pursuant to the Sale & Purchase Agreement dated June 29, 2007, the Company disposed 100% of equity interest of Creative Idea Group Limited (“CIGL”) for a cash consideration of US$12,821 (or equivalent of HK$100,000).The results of operations before the effective date of the disposal and gain on disposal on CIGL have been included in the condensed consolidated statement of operations and comprehensive income for the period. The aggregate purchase price $12,821 has been received in cash on June 13, 2007. The following table summarizes the estimated fair value of the assets disposed and liabilities discharged at the date of acquisition. US$ Assets sold Property, plant and equipment 4,325 Cash and cash equivalents 3,263 Other current assets 772 　 Total assets sold 8,360 Liabilities discharged Accrued expenses (3,353 ) Other current liabilities (4,458 ) 　 Net assets sold 549 Disposal consideration 12,821 　 Gain on disposal 12,272 The excess of disposal consideration over fair value of net assets sold amounting to $12,272 was recorded as gain on disposal of a subsidiary in the condensed consolidated statement of operations and comprehensive income for the period. (b)Analysis of net inflow of cash and cash equivalents in respect of acquisition during the period Six months ended June 30, 2007 US$ Cash consideration received 12,821 Bank balance and cash disposed (3,263 ) Net inflow of cash and cash equivalents 9,558 13 Table of Contents 9.ACQUISITION OF A SUBSIDIARY (a)Summary ofeffectofacquisition ofa subsidiary Pursuant to the Settlement Agreement dated April 9, 2007 between Wisdom Plus Ltd. and China Chance Enterprises Ltd., a wholly owned subsidiary of the Company, the consideration outstanding of US$3,000,000 relating to disposal of General Business Network (Holdings) Ltd. on September 29, 2006, a former subsidiary of the Company, was set off against consideration payable by the Company in respect of the acquisition of 100% equity interest of Sonytech Ltd, a BVI company. Sonytech Ltd. beneficially owns 8,000,000 shares of Mobile Entertainment, Inc. (former name isBIZ Outsourzing, Inc.), a Nevada corporation whose common stock is listed for quotation in the Pink Sheets market.The latter is accounted for as an available-for-sale securities in the books of Sonytech Ltd.Sonytech is an equity holding company and a dormant company, and has no other subsidiary. (b) Extraordinary item In accordance with Statement of Financial Accounting Standards No. 141 Business Combination, the negative goodwill was apportioned to each asset class on a pro rata basis.As there is no other eligible asset apart from available-for-sale securities which can be reduced on a pro rata basis,unallocated negative goodwill remained is to be recognized as an extraordinary gain for the period immediately upon acquisition.The management believes this is a fair treatment because of the dormant nature of Sonytech which implies there is no consideration contingency existing as stated in paragraph B193 of SFAS No. 141. The following table summarizes the estimated fair value of the assets disposed and liabilities discharged at the date of acquisition. US$ Assets acquired Available-for-sale securities 4,000,000 　 Net assets acquired 4,000,000 Negative goodwill arising from acquisition of subsidiary (1,000,000 ) 　 Acquisition consideration 3,000,000 In accordance with Statement of Financial Accounting Standards No. 141 Business Combination, the negative goodwill of US$1,000,000 is recognized as extraordinary income and has been included in statement of operations for the three months ended June 30, 2007. (b)Analysis of net outflow of cash and cash equivalents in respect of acquisition during the period Six months ended June 30, 2007 US$ Cash consideration Nil Bank balance and cash acquired Nil Net outflow of cash and cash equivalents Nil 14 Table of Contents 10.DISPOSAL OF AN AFFILIATE Pursuant to a Sale and Purchase Agreement (“S&P Agreement”) dated June 29, 2007 between Wisdom Plus Ltd. and China Chance Enterprises Ltd., a wholly owned subsidiary of the Company, the Company disposed of its 40% equities interest in General Business Network (Holdings) Ltd. (“GBN”) at a consideration of US$2,000,000.The consideration is to be settled in cash or shares of common stock issued by any Pink Sheet or OTCBB companies in lieu of the consideration. To date, US$100,000 out of total consideration of US$2,000,000 has been received in cash. Despite the S&P Agreement was signed on June 29, 2007, the Management believes the negotiation and discussion of the S&P Agreement was practically concluded in early April 2007.The delay in signing is due to the unexpected change in travel schedules of the signing parties of the Agreement. The Management believes taking April 1, 2007 as the effective date of disposal is a fair treatment, having regard to the fact that the ability to execise significantinfluence over operating and financial policies of GBN and its subsidiaries effectively ended in early April 2007 and the immaterial amount of share in earnings of affiliates under equity accounting method to be included in the condensed consolidated statement of operations and comprehensive income for the period. Loss on disposal of an affiliate is determined as follows US$ Carrying value as of April 1, 2007 General Business Network (Holdings) Limited. Carrying value as of December 31, 2006 2,538,529 Equity in earnings during the three months ended March 31, 2007 2,604 Cash dividend received - 　 Carrying value as of April 1, 2007 2,541,133 Disposal consideration 2,000,000 　 Loss on disposal of an affiliate 541,133 11.INVESTMENT IN AFFILIATES The Company accounts for its 25% interest in CWT International Excursion Investment Limited (“CWT Excursion”), a company organized and existing under the laws of the British Virgin Islands, and 40% interest in General Business Network (Holdings) Limited (“GBN”), a company organized and existing under the laws of Hong Kong SAR, under the equity method of accounting. Under the equity method of accounting, the Company’s share of income or loss of CWT Excursion and GBN are recorded as “Equity in earnings of affiliates” in the consolidated statement of operation. 15 Table of Contents Carrying value of affiliates consists of the following: Three-month Periods Ended Six-month Periods Ended June 30, June 30, Restated Restated 2007 2006 2007 2006 US$ US$ US$ US$ (Unaudited) (Unaudited) (Unaudited) (Unaudited) General Business Network (Holdings) Limited. Carrying value at beginning of period 2,541,133 - 2,538,529 - Equity in earnings during the period - - 2,604 - Cash dividend received - Disposal during the period at carrying value (2,541,133 ) - (2,541,133 ) - Carrying value at end of period - CWT International Excursion Investment Limited Carrying value at beginning of period 6,296,929 - 6,355,963 - Equity in earnings during the period (20,613 ) - (79,647 ) - Cash dividend received - Disposal during the period at carrying value - Carrying value at end of period 6,276,316 - 6,276,316 - Carrying value in affiliates at end of period 6,276,316 - 6,276,316 - Unaudited condensed results of operations of CWT Excursion are summarized below. All amounts are presented in accordance with accountingprinciples generally accepted in the United States. The revenues and expenses have been translated at weighted-averageexchange rates. Three-month Periods Ended Six-month Periods Ended June 30, June 30, Restated Restated 2007 2006 2007 2006 US$ US$ US$ US$ (Unaudited) (Unaudited) (Unaudited) (Unaudited) Operating revenues 1,264,344 - 1,903,735 - Operating costs and expenses (1,420,071 ) - (2,503,854 ) - Loss from operation (155,727 ) - (600,119 ) - Interest and other income 3,053 - 3,947 - Minority interest 70,220 - 277,584 - Net loss (82,454 ) - (318,588 ) - 16 Table of Contents Unaudited condensed results of operations of GBN are summarized below. All amounts are presented in accordance with accountingprinciples generally accepted in the United States. The revenues and expenses have been translated at weighted-averageexchange rates.The comparative figures for 2006 are those figures during which GBN is a subsidiary of the Company. Three-month period ended March 31, 2007 2006 US$ US$ Unaudited Unaudited Operating revenues 1,151,230 1,499,942 Operating costs and expenses (1,102,451 ) (1,359,871 ) Profit from operation 48,779 140,071 Other income less other expenses 5,613 (45,090 ) Income tax (20,101 ) (46,022 ) Minority interest (27,781 ) 14,806 Net profit 6,510 63,765 (a) Acquisition of affiliate On September 25, 2006, the Company together with its wholly owned subsidiary, Rainbow Wish Limited (“Rainbow Wish”), entered into a Share Exchange Agreement (the “Agreement”) with CWT International Excursion Investment Limited, a company organized and existing under the laws of the British Virgin Islands (“CWT Excursion”), and Chi Hung Tsang, the Chairman of the Company and holder of sixty percent (60%) of the capital stock of CWT Excursion, and also a citizen and resident of the People’s Republic of China. Pursuant to the terms of the Agreement, the Company will issue 9,000,000 shares of its common stock (the “CWTD Shares”) to Mr. Tsang in exchange for 25 common shares of CWT Excursion owned by him (the “CWT Excursion Shares”) to Rainbow Wish, presenting a 25% equity interest in CWT Excursion. CWT Excursion was incorporated in March, 2006, and is the owner of 51% of the equity interest in a joint venture company known as Suzhou Tongli International Excursion Development Limited, which is a company organized and existing under the laws of the People’s Republic of China (“Suzhou Tongli”). Suzhou Tongli is in the business of operating tourist concessions in Tongli Town, Suzhou City, Jiangsu Province, People’s Republic of China. Pursuant to the Agreement, Mr. Tsang has also agreed to grant Rainbow Wish the option to purchase an additional 35% of the capital stock of CWT Excursion within twelve months of the date hereof, at a price that will be agreed upon by both parties at the time of exercise of said option in a separate agreement.Please see footnote no. 1 for business operation of CWT Excursion. The acquisition consideration of CWT Excursion amounts to $6,408,000, which is taken as the carrying value in CWT Excursion at acquisition date of September 25, 2006. It is the fair market value of the CWTD Shares to be issued to Mr. Tsang, based on the closing bid price for the common stock of CWTD in the last five trading days preceding the date of the Agreement of $0.712. The investment in CWT Excursion is categorized as an equity method investment because the Company owns 25% of its equity, which is 20% or more and is 50% or less of its outstanding capital stock. It is included in the consolidated income statement using the equity method of accounting and is included in balance sheet at cost plus equity accounting adjustments. (b) Addition and disposal of affiliate Upon disposal of 60% of General Business Network (Holdings) Limited (“GBN”) common shares on September 29, 2006, the Company holds 40% of its outstanding capital stock.GBN becomes an affiliate subsequent to the disposal.The carrying value of GBN at September 29, 2006 of $2,666,667 is ascertained with reference to consideration for 60% equity of GBN disposed ($4,000,000 x 40%/60%). GBN, as an affiliate of the Company, was disposed on June 29, 2007 at a consideration of US$2,000,000.Please see footnote no. 10 for details. 17 Table of Contents 12.Notereceivable – sale of affiliate Disposal consideration receivable is the consideration receivable from Wisdom Plus Limited relating to the disposal of GBN, as an affiliate, on June 29, 2007. The total consideration of US$2,000,000 is to be paid by 2 instalments from June 30 to December 31, 2007 in cash or shares of common stock issued by any Pink Sheet companies or OTCBB companies in lieu of the consideration.Cash of US$100,000 had been received as of June 13, 2007 in accordance with the Agreement with the following schedules: US$100,000 to be paid on June 30, 2007; US$1,900,000 to be paid on December 31, 2007. 13.Accumulated Other Comprehensive Income (a) Unrealized gain on marketable securities -available-for-sale Unrealized gain on marketable securities -available-for-sale of $1,280,000 relates to the Company’s investment in the common stock of Mobile Entertainment Inc.The amount of $1,280,000 represents the increase in fair value based on the common stock market value as of June 30, 2007, as defined by SFAS No. 130 “Accumulated Other Comprehensive Income (Loss)”. (b)Foreign currency translation adjustment Foreign currency translation adjustment of $74,142 relates to changes in unrealized gains and losses on foreign currency translation in accordance with statement of Financial Accounting Standards No. 52, "Foreign Currency Translation".This comprehensive income is not included in the computation of income tax expense or benefit. 14.DISCONTINUED OPERATIONS Upon disposal of 60% equities interest of GBN on September 29, 2006 as detailed in footnote no. 10 above, it becomes an affiliate of the Company.As the Company still maintains a significant influence over the operating and financial policies of GBN, it is not treated as discontinued operation from October 1, 2006 onwards.Subsequent to the disposal of the remaining 40% equity interest in GBN on June 29, 2007 as detailed in footnote no. 11 above, it is treated as discontinued operation for the period. Upon disposal of 100% equity interest of CIGL on June 29, 2007 as detailed in footnote no. 8 above, it is treated as discontinued operation for the period. Condensed consolidated statement of operation and comprenhensive income and Condensed consolidated statement of cash flows and segment information on footnote no. 7 have been adjusted to reflect discontinued operations relating to GBN and CIGL.2006 comparative figures have been restated accordingly to conform with the presentation of discontinued operation for the period. 15.CONTINGENCIES Prior to the completion of acquisition by the Company, Guangdong New Generation Commercial Management Ltd. (“New Generation”), a former subsidiary of the Company, had been paying Mainland China income tax at a basis of calculation which was not in accordance with the standard basis of calculation as stipulated by the Mainland China tax law. The shortfall of the underpaid tax liabilities, related surcharges and penalty up to the date of acquisition by the Company has already been fully provided in the consolidated financial statements. However, New Generation would potentially be liable to further surcharge for late payment and penalty, additional to the amount being provided, for the period since the date of acquisition by the Company and up to the balance sheet date. A shareholder of New Generation has undertaken to indemnify the Company against such shortfall and additional tax-related liabilities. As of March 31, 2007 (the last available figures), the estimated further surcharges and penalties which New Generation was potentially liable amounted to US$9,470,714 and US$185,771 respectively. The estimated further penalties were based on the highest charge rate of the range from 50% to 500%. Subsequent to the disposal of 100% equity interest in GBN in two transactions on June 29, 2007 and September 29, 2006, New Generation ceased to be a subsidiary of the Company and this contingency no longer exists. 18 Table of Contents Item 2. Management's discussion and analysis of financial conditions and results of operation PRELIMINARY NOTE REGARDING FORWARD LOOKING STATEMENTS This report contains certain forward-looking statements about our operations. The reader should understand that several factors govern whether any forward looking statement contained herein will be or can be achieved. Any one of those factors could cause actual results to differ materially from those projected herein. These forward looking statements include plans and objectives of management for future operations, including plans and objectives relating to the products and the future economic performance of the company. Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions, future business decisions, and the time and money required to successfully complete development projects, all of which are difficult or impossible to predict accurately and many of which are beyond the control of the company. Although the company believes that the assumptions underlying the forward looking statements contained herein are reasonable, any of those assumptions could prove inaccurate and, therefore, there can be no assurance that the results contemplated in any of the forward looking statements contained herein will be realized. Based on actual experience and business development, the company may alter its marketing, capital expenditure plans or other budgets, which may in turn affect the company's results of operations. In light of the significant uncertainties inherent in the forward - looking statements included therein, the inclusion of any such statement should not be regarded as a representation by the company or any other person that the objectives or plans of the company will be achieved. The following analysis of the results of operations and financial condition of the Company should be read in conjunction with the financial statements of the Company for the year ended December 31, 2006 and notes thereto contained in the report on Form 10-KSB as filed with the Securities and Exchange Commission. OVERVIEW We were incorporated in the State of Nevada in 1998 to engage in any lawful corporate undertaking. Since June 2002, our business objective has been to open and operate business clubs in the major cities of China in association with the World Trade Center Association and providing services to our members and clients in order to position ourselves as the platform to facilitate trade between China and the world market. We currently operate two clubs, one in Guangzhou and the other in Beijing, PRC. We have grown through acquisitions and internal growth and our business objectives have expanded as set forth in the following paragraphs. Our growth and development as a business enterprise has been marked by a number of significant corporate events. Pursuant to a Share Exchange Agreement, dated as of August 10, 2000, between Virtual Edge Limited ("Virtual Edge") and Main Edge International Limited ("Main Edge"), Main Edge transferred all of the issued and outstanding shares of the capital stock ofVirtual Edge to the Company in exchange for 1,961,175 shares of our pre-split common stock, representing approximately 75% of our outstanding shares of the common stock. Accordingly, we controlled the operations of Virtual Edge, and Main Edge became our majority stockholder. We then undertook an 8-for-1 forward split that was effective on the 15th day of September 2000, which resulted in Main Edge owning 15,689,400 shares of our common stock. On September 3, 2002 and December 17, 2002, there were consummation of two private placement financings by Powertonic Holdings Limited (“Powertronic”) which acquired a total of 2,000,000 common stocks of the Company and warrants to purchase up to 4,000,000 shares.On December 17, 2002, we acquired General Business Network (Holdings) Limited by the issuance of 4,000,000 shares and warrants to purchase up to 4,000,000 shares of our common stocks.On April 20, 2004, a subsidiary of the Company acquired 51% equity interest of Guangdong New Generation Commercial Management Limited (“GNGCM”) and its 7 subsidiariesin cash and the issuance of common stocks. Subsequently to the disposal of 60% of the capital stock of General Business Network (Holdings) Ltd (“GBN”)on September 29, 2006, the Company has disposed the remaining 40% of capital stock of GBN on June 29, 2007. GBN is the holding company of GNGCM.On September, the Company issued 9,000,000 shares of its common stock to acquire CWT International Excursion Investment Limited, a company owns 51% equity interest in a joint venture company known as Suzhou Tongli International Excursion Development Limited in the business of operating tourist concessions in Tongli Town, Jiangsu Province, China. 19 Table of Contents China World Trade Corporation ("China World Trade") has recently established its businesses into three distinct divisions, namely the club and business center; business travel services; and business value-added services. The Club and BusinessCenter division is devoted to the building of the World Trade brand in China. Its objective is to open and operate business clubs in the major cities of China in association with the World Trade Center Association, in order to position the company as the platform to facilitate trade between China and the world market. China World Trade currently operates the Guangzhou World Trade Center Club, consisting of over 4,000 square meters, and The Beijing World Trade Center Club, which is located at 2nd Floor, Office Tower II, Landmark Towers Beijing, 8 North Dongsanhuan Road, Beijing PRC, and consisting of 730 square meters. In addition, since the acquisition of CEO Clubs China Limited ("CEO Clubs") in May 2004, CEO Clubs will complement China World Trade's offerings by targeting higher profile leadership from larger companies than those normally associated with China World Trade. The CEO Clubs family, of which each family member operates independently of each other, has thirteen chapters in the US and China. It focuses on recruiting CEO's of companies with annual sales exceeding $2 million as members.The average member of our affiliated CEO Clubs family has $20 million in annual sales. Since the completion of the acquisition of a majority stake of GNGCM in August 2004, the Business Travel Services division has provided the necessary platform for China World Trade Corporation to focus on the high growth, travel related businesses. Although GNGCM has contributed most of the revenue for the Company since the acquisition, the management of the Company, after careful monitoring the industry for a period of time, noticed that the profit margin of air-ticketing business is diminishing because of the continuous higher fuel price and additional cost associated into it, not to mentioned the foreseeable huge increasing cost on manpower in China because of its improving living standards.The management made a decision to sell all the equity interest of GNGCM in two transactions that took pl;ace on September 29, 2006 and June 29, 2007 respectively.In order to diversify our interest in business related travel services, the management acquired 25% equity interest of CWT International Excursion InvestmentLimited which owns 51% of the outstanding capital stock of a joint venture company known as Suzhou Tongli (International) Excursion Development Limited (“Suzhou Tongli”) onSeptember 25, 2006. Suzhou Tongli is a company organized and existing under the laws of the People’s Republic of China; and is in the business of operating tourist concessions in Tongli Town, Suzhou City, Jiangsu Province, and People’s Republic of China. This strategic acquisition is believed to provide the Company with entry into the high margin tourism segment of the travel business because Tongli town is quickly becoming one of the most popular domestic and international tourist destinations in China with strong tourism, business travel growth opportunities in the region. The Business Value-Added Services division concentrates on value-added consultancy services. Our Company will leverage the network and database of the Business Clubs and Suzhou Tongli to provide consultancy services to its clients as well as China World Trade's members in thecorporate strategy and business development areas including mergers and acquisitions, corporate restructuring and financing. RESULTS OF OPERATIONS The following table shows the selected unaudited condensed consolidated income statement data of the Company and its subsidiaries for the three-month and six-month periods ended June 30, 2007 and June 30, 2006. The data should be read in conjunction with the unaudited Condensed Consolidated Financial Statements of the Company for the three-month and six-month periods ended June 30, 2007 and June 30, 2006 and related notes thereto. CHINA WORLD TRADE CORPORATION Condensed Consolidated Statements of Operations and Comprehensive Income Restated Restated 2007 % of 2006 % of 2007 % of 2006 % of In US$ Thousand US$ Revenue US$ Revenue US$ Revenue US$ Revenue (Unaudited) (Unaudited) (Unaudited) (Unaudited) Operating revenues Club and business centre 155 100.0 174 100.0 306 100.0 327 100.0 Business traveling services - Business value-added services - 155 100.0 174 100.0 306 100.0 327 100.0 Gross profit Club and business centre 146 94.2 165 94.8 288 94.1 310 94.8 Business traveling services - Business value-added services - Rental - 　 - 　 - 　 - 　 Total gross profit 146 94.2 165 94.8 288 94.1 310 94.8 Other expenses Bad debts expense (recovered) 17 11.0 0.0 5 1.6 0.0 Impairment, depreciation and amortization 6 3.9 6 3.4 11 3.6 12 3.7 Stock-based consultancy expenses 414 267.1 745 428.2 1,043 340.8 745 227.8 Selling, general and administrative expenses 448 289.0 647 371.8 966 315.7 1,415 432.7 885 571.0 1,398 803.4 2,025 661.7 2,172 664.2 20 Table of Contents Loss from continuing operations (739 ) (476.8 ) (1,233 ) (708.6 ) (1,737 ) (567.6 ) (1,862 ) (569.4 ) Non-operating income (expense) Other income 6 3.9 1 0.6 6 2.0 25 7.6 Interest income - - - 0.0 - 0.0 - 0.0 Interest expense - - - 0.0 - 0.0 - 0.0 Equity in earnings of affiliates (21 ) (13.6 ) - 0.0 (80 ) (26.2 ) - 0.0 Gain on disposal of a subsidiary 13 8.4 - 0.0 13 4.2 - 0.0 Loss on disposal of an affiliate (541 ) (349.0 ) - 0.0 (541 ) (176.8 ) - 0.0 Realized gains on available-for-sale securities - 　 　 　 　 　 　 　 　 Profit (Loss) from continuing operations before extraordinary item, income taxes and minority interest (1,282 ) (827.1 ) (1,232 ) (708.0 ) (2,339 ) (764.4 ) (1,837 ) (561.8 ) Provision for income taxes - Profit (Loss) from continuing operations before extraordinary item and minority interest (1,282 ) (827.1 ) (1,232 ) (708.0 ) (2,339 ) (764.4 ) (1,837 ) (561.8 ) Minority interest - Net profit (loss) from continuing operations before extraordinary item (1,282 ) (827.1 ) (1,232 ) (708.0 ) (2,339 ) (764.4 ) (1,837 ) (561.8 ) Discontinued operations: Income (loss) from discontinued operations (17 ) (11.0 ) (250 ) (143.7 ) (37 ) (12.1 ) (45 ) (13.7 ) Net income (loss) before extraordinary item (1,299 ) (838.1 ) (1,482 ) (851.7 ) (2,376 ) (776.5 ) (1,882 ) (575.5 ) Extraordinary item Negative goodwill recognized as income 1,000 645.2 - 0.0 1,000 326.8 - 0.0 Net income (loss) (299 ) (192.9 ) (1,482 ) (851.7 ) (1,376 ) (449.7 ) (1,882 ) (575.5 ) Other comprehensive income Unrealized gains on available-for-sale securities Unrealized holding gain arising for the period 1,280 825.8 (253 ) (145.4 ) 1,280 418.3 (1,108 ) (338.8 ) Less: Reclassification adjustment for gains or losses included in net profit (loss) - - - (46 ) (14.1 ) Foreign currency translation adjustment arising during the period 7 4.5 - 0.0 15 4.9 　 0.0 Comprehensive income (loss) 988 637.4 (1,735 ) (997.1 ) (81 ) (26.5 ) (3,036 ) (928.4 ) 21 Table of Contents THREE-MONTH PERIOD ENDED JUNE 30, 2-MONTH PERIOD ENDED JUNE 30, 2006 As the Results of Operations for the three months ended June 30, 2007 and 2006 have been adjusted to reflect discontinued operations, the following discussion reflects operations without the discontinued operations. Operating Revenue We have provided club and business center services through our subsidiary Guangzhou World Trade Center Club located in Guangzhou of GuangdongProvince, the PRC since June 2002, and business value-added services and other business (trading) through a subsidiary of General Business Network (Holdings) Limited since March 2003. We have commenced our operation in the business travel business since our acquisition of New Generation in August 2004. Consolidated operating revenue for the three-month period ended June 30, 2007 was$155,000, compared to $174,000 for the same corresponding period in year 2006, a decrease of $19,000 or 10.9%. The decrease was mainlya result ofthe slow down on club and business center service.We did not record any revenue from business travel service since we had disposed ourinterest on the 51% equity holding on GNGCM. Other business travel service from Suzhou Tongli was presented on Equity in earnings of affiliatessince we hold 25% equity interest of CWT Excursion using equity method of accounting. We will continue to utilize the World Trade Center Clubs in various major cities in China to provide the necessary platform for the growth of our businesses. We believe that our revenue will continue to improve steadily under normal business circumstances. Of the $155,000 revenue in the three-month period ended June 30, 2007, all revenue (100%) were generated from providing club related services by our Guangzhou World Trade Center Club and Beijing World Trade Center Club. Consolidated gross profit decreased by $19,000 or 11.5% for the three-month period ended June 30, 2007 over the same corresponding period in year 2006. The decrease was driven by the decrease in gross profit of our club and business center resulting from a lower profit margin.As a percentage of total operating revenues, the consolidated gross profit margin of 93.7% for the three-month period ended June 30, 2007decreased from 94.8% for the same corresponding period in 2006. Our profit margin was driven by the increase cost from our club and business center. Of the $146,000 total gross profit for the 3-month period ended June 30, 2007, all of the gross profit were generated from providing club and business center services, As compared to the same corresponding period in year 2006, the club and business center services represented a 94.8% (or $165,000) of the total gross profit. Selling, General and Administrative Expenses Selling, general and administrative expenses decreased by approximately $199,000 or 30.8% to $448,000 for the three-month period ended June 30, 2007 from $648,000 for the same corresponding period in 2006. The decrease was mainly due to (1) the decrease in liquidated damage expense in the amount of approximately $111,500; (2) the decrease in director and staff related costs in the amount of approximately $27,000; (3) the decrease in various advertising expenses in the amount of approximately $52,000; and (4) the decrease in corporate investor relation fee in the amount of approximately $22,500 upon termination of the investor relation consultancy contract .We believe the selling, general and administrative expenses will remain steady or increase steadily as our businesses continue to grow.The stock-based consultancy expenses decreased by approximately $331,000 or 44.4% to $414,000 for the three-month period ended June 30, 2007 from $745,000 for the same corresponding period in 2006. Stock-Based Consultancy Expenses Total stock-based consultancy expenses were approximately $414,000 for the three-month period ended June30, 2007, as compared to the same corresponding period in year 2006 , a decrease of approximately $331,000 or 44.4% from $745,000.The decrease was mainly due to the decrease in issuing stock for the compensation of consultancy expenses. 22 Table of Contents Impairment Loss and Depreciation Total impairment loss and depreciation were approximately $6,000 for the three-month period ended June30, 2007, which has no change as compared to the same corresponding period in year 2006.Under normal circumstances, we will review the impairment of our assets at the year end or at the anniversary of such assets. Other Income and Other Non-Operating Income We recorded approximately $6,000 from Other Income; approximately loss of $21,000 from equity in earning of affiliates from Suzhou Tongli,; and net losses of approximately $528,000 from disposal of a subsidiary and anaffiliate which is a former subsidiary of the Company.There was no corresponding figures for these items, except for other income of approximately $1,000, for the same corresponding period in year 2006. Interest Expenses, Net No interest income or expense was recorded for the period. Income Taxes The Group is subject to income taxes on an equity basis on income arising in or derived from the tax jurisdiction in which it is domiciled and operates. The Hong Kong subsidiaries incurred losses for taxation purposes for the period and thus Hong Kong Profits Tax has not been provided. Several of our PRC subsidiaries are subject to PRC Enterprise Income Taxes (“EIT”) on an entity basis on income arising in and derived from the PRC. The applicable EIT rate is 33%. Income taxes were zero for the three-month ended June 30, 2007 and there was no corresponding figure for the same corresponding period in year 2006 Discontinued Operations Loss from discontinued operations for the three months ended June 30, 2007 was approximately $17,000 as compared to loss from discontinued operation of approximately $250,000 for the three months ended June 30, 2006. The decrease is because of the fact that for three months ended March 31, 2006, General Business Network (Holdings) Ltd. (“GBN”) loss of approximately $430,000, partially offset by Creative Idea Group Ltd. (“CIGL”) net profit of approximately $180,000, results in a net loss of approximately $250,000.For the three months ended June 30, 2007, equities in earnings of affiliates, GBN, is nil because 40% interest of GBN was effectively disposed of as of April 1, 2007.The loss from discontinued operations for three months ended June 30, 2007 of approximately $17,000 relates wholly to CIGL. The net loss of GBN, our former subsidiary, for three months ended June 30, 2006 was the result of the lower profit margin resulting from higher fuel price, from the business traveling service and the increase in selling, general and administrative expenses. Extraordinary item Extraordinary income of $1,000,000 relating to the recognition of negative goodwill as income was recorded for the three-month period ended June 30, 2007. There was no corresponding figures for the same corresponding period in year 2006. 23 Table of Contents Net Income /Comprehensive income Net loss was approximately $299,000 for the three-month period ended June 30, 2007, as compared to the net loss in the amount of $1,482,000 for the same corresponding period in year 2006, a decrease of approximately $1,183,000. The decrease in net loss was the result of the lower selling, general and administrative expense including the stock-based consultancy expense, the decrease in loss realized from discontinued operations and the recording of a negative goodwill recognized as income during the three-month period ended June 2007. In addition, we recorded an unrealized gain on marketable securities-available-for-sale (fair value adjustment) which is classified as other comprehensive income (loss) in the amount of approximately $1,280,000 for the three-month period ended June 30, 2007, as compared to an unrealized loss of $253,000 for the same corresponding period in year 2006. This decrease in loss was the result of the unrealized gain in fair market value of the common stocks we received as part of the consideration for the disposal of 60% of GBN on September 29, 2006. Management believes that this unrealized gain (or loss) will fluctuate from quarter to quarter if we continue to hold these shares. We intend and plan to offload these shares as soon as possible and within a period of 12 months upon receiving them relating to free trading stock of 2006. We do not have immediate plan to offload the stock of 2007 as mentioned above becuase of its restricted nature. The accounting income orcomprehensive income, after taking the unrealized gain on the marketable securities-available-for-sale arising for the period into consideration, for the three-month period ended June 30, 2007 is in the amount of approximately $988,000, as compared to acomprehensive loss of $1,735,000 for the same corresponding period in year 2006.Again, this unrealized gain (or loss) will vary from quarter to quarter if we continue to hold on to these shares. SIX-MONTH PERIOD ENDED JUNE 30, 2-MONTH PERIOD ENDED JUNE 30, 2006 As the Results of Operations for thesix months ended June 30, 2007 and 2006 have been adjusted to reflect discontinued operations, the following discussion reflects operations without the discontinued operations. Operating Revenue Consolidated operating revenue for the sixmonths ended June 30, 2007 was $306,000, compared to $327,000 for the same corresponding period in year 2006, adecrease of $21,000 or 6.4%. The decrease was mainly the result of decrease in revenue generated by the club and business centre. Of the $306,000 revenue in the sixmonths ended June 30, 2007, 100% (approximately $306,000)of it were generated from providing club related services by our Guangzhou World Trade Center Club and Beijing World Trade Center Club; There was no revenue generated from business traveling services and business value-added services for the corresponding period in year 2007. Consolidated gross profit decreased by $22,000 or 7.1% for the sixmonths ended June 30, 2007 over the same corresponding period in year 2006. The decrease was predominantly driven by the decrease in gross profit of our club and business center resulting from a slow business in the industry and lower profit margin.As a percentage of total operating revenues, the club and business center has taken up the 100% of the total gross profit for the Company for the six-month ended June 30, 2007. 24 Table of Contents Selling, General and Administrative Expenses Selling, general and administrative expenses decreased by approximately $449,000 or 31.7% to $966,000 for the sixmonths ended June 30, 2007 from $1,415,000 for the same corresponding period in 2006. The decrease was mainly due to (1) the decrease in advertising expenses in the amount of approximately $190,000; (2) the decrease in liquidated damage expense in the amount of approximately $110,000; (3) the decrease in travel expenses in the amount of approximately $50,000(4) the decrease in corporate investor relation fee in the amount of approximately $45,000 upon termination of the investor relation consultancy contract; and (5) the decrease in director and staff related costs in the amount of approximately $17,000.We believe the selling, general and administrative expenses will remain steady or increase steadily as our businesses continue to grow. Stock-Based Consultancy Expenses Total stock-based consultancy expenses were approximately $1,043,000 for the six-month period ended June30, 2007, as compared to the same corresponding period in year 2006 , an increase of approximately $298,000 or 40% from $745,000.The increase was mainly due to the increase in issuing stock for the compensation of consultancy expenses. Impairment Loss and Depreciation Total impairment loss and depreciation were approximately $11,000 for the sixmonths ended June 30, 2007, as compared to the same corresponding period in year 2006, a decrease of $1,000 or 8.3% from $12,000. The decrease was mainly due to the decrease in depreciable amount of property and equipment in our Clubs business during the six months ended June 30, 2007. Other Income and Other Non-Operarting Income and Realized Gain The other income decreased by approximately $19,000 for the sixmonths ended June 30, 2007, as compared to the same corresponding period in 2006. The decrease was primarily the result of a special once-off compensationof approximately $24,000 (or RMB200,000) received from a new F&B operator of our Clubs business venue in 2006, upon handover of the venue, relating to previous decoration expenses incurred by the Company.There is no corresponding income in 2007.During the six-month period ended June 30, 2007, the Company incurred loss approximately $79,000 from equity in earnings of affiliates; and a net loss of approximately $528,000 from disposal of a subsidiary and an affiliate which is a former subsidiary of the Company.There was no corresponding figures for the same corresponding period in year 2006. Interest Expenses, Net Net Interest expenses were approximately in the amount of $1,000 for the sixmonths ended June 30, 2007, as compared to zero for the same corresponding period in year 2005. Income Taxes The Group is subject to income taxes on an equity basis on income arising in or derived from the tax jurisdiction in which it is domiciled and operates. The Hong Kong subsidiaries incurred losses for taxation purposes for the period and thus Hong Kong Profits Tax has not been provided. Several of our PRC subsidiaries are subject to PRC Enterprise Income Taxes (“EIT”) on an entity basis on income arising in and derived from the PRC. The applicable EITrate is 33%. Income taxes were zero for the six-month ended June 30, 2007 and there was no corresponding figure for the same corresponding period in year 2006. 25 Table of Contents Discontinued Operations Loss from discontinued operations for the six months ended June 30, 2007 was approximately $37,000 as compared to loss from discontinued operation of approximately $45,000 for the six months ended June 30, 2006. The decrease is because of the fact that for six months ended June 30, 2006, General Business Network (Holdings) Ltd. (“GBN”) loss of approximately $367,000, partially offset by Creative Idea Group Ltd. (“CIGL”) profit of approximately $322,000, results in a net loss of approximately $45,000.For the six months ended June 30, 2007, loss for CIGL of approximately $39,000 was partially offset by equities in earnings of affiliates, GBN, of approximately $3,000. Extraordinary item Extraordinary income of $1,000,000 relating to the recognition of negative goodwill as income was recorded for the six-month period ended June 30, 2007. There was no corresponding figures for the same corresponding period in year 2006 Net Income(Loss)/Comprehensive income Net loss was approximately $1,376,000 for the sixmonths ended June 30, 2007, as compared to the net loss in the amount of $1,882,000 for the same corresponding period in year 2006, adecrease of approximately $506,000. The decrease in net loss was mainly the result of the recording of a negative goodwill recognized of $1,000,000 as income during the six-month period ended June 2007, partially offset by the net losses on disposal od a subsidiary and an affiliate of $528,000. In addition, we recorded an unrealized gain onmarketable securities-available for sale(fair value adjustment) which is classified as other comprehensive income (loss) in the amount of approximately $1,280,000 for the six months ended June 30, 2007, as compared to an unrealized loss of $1,108,000 for the same corresponding period in year 2006. This increase was the result of the unrealized increased gain in fair market value of the common stocks we received as part of the consideration for the disposal of 60% of GBN on September 29, 2006. Management believes that this unrealized gain (or loss) will fluctuate from quarter to quarter if we continue to hold these shares. We intend and plan to offload these shares as soon as possible and within a period of 12 months upon receiving them relating them to free trading stock of 2006. We do not have immediate plan to offload the stock of 2007 as mentioned above becuase of its restricted nature. The accounting loss or comprehensive loss, after taking the unrealized gain or loss on the marketable securities - available-for-sale into consideration, for the six months ended June 30, 2007, is in the amount of approximately $81,000, as compared to a comprehensive loss of $3,036,000 for the same corresponding period in year 2006.Again, this unrealized gain (or loss) will vary from quarter to quarter if we continue to hold on to these shares. Liquidity and Capital Resources As of June 30, 2007, cash and cash equivalents totaled $57,361, as compared to June 30, 2006 of $1,994,593,a decrease of approximately $1.94 million.
